Citation Nr: 1333459	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a special home adaptation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran had appealed decisions for "special home adaptation" and for "specially adapted housing."  These two issues were separately developed on appeal.  See Statement of the Case dated in December 2009.  In May 2012, the RO granted the Veteran's claim for "specially adapted housing," and issued a Supplemental Statement of the Case for the claim of entitlement to special home adaptation.  


FINDING OF FACT

In a September 2013 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to entitlement to a special home adaptation.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to entitlement to a special home adaptation have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2013, the Veteran submitted correspondence to the Board indicating that he no longer wished to pursue his appeal for entitlement to entitlement to special home adaptation.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal for entitlement to a special home adaptation is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


